Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 1/14/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment and remarks filed 1/14/21 have been entered.

2.	Claims 8, 11-12, and 14-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.

3.	Claims 1, 3-5, 7 and 21 are currently under examination.

4.   All previous rejections have been withdrawn.

5.   The Title is objected to because it does not accurately describe the invention under examination.  The invention of the claims is not an immunotherapeutic method.

Appropriate correction is required.

6.   The specification is objected to:
A) The use of the terms ERBITUX® and IMPRIME PGG®,  which are registered trademarks, has been noted in the specification.  They should be capitalized wherever they appear, accompanied by the generic terminology which is not to be capitalized, and identified with the proper registered symbol, ®.

Appropriate correction is required.

7.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.   Claims 1, 3-5, 7 and 21 are rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for the following limitation of Claim 1:
“…obtaining a blood sample from the subject, the blood sample comprising immune cells comprising polymorphonuclear lymphocytes or monocytes;
adding soluble yeast β-glucan to at least a portion of the blood sample and incubating the mixture under conditions allowing the soluble yeast β-glucan to bind to the immune cells; and
detecting soluble yeast β-glucan bound to at least a portion of the polymorphonuclear lymphocytes or monocytes;
measuring the portion of immune cells that bind soluble P-glucan as a percentage fraction of total immune cells: and
identifying the subject as having high binder status when at least 10% of total immune cells in the sample bind soluble β-glucan…”.  

	In the remarks of 3/15/18 Applicant cited pages 5 and 6 of specification in support of new Claim 22. In the remarks of 8/09/18 Applicant remarked that Claim 1 had been amended to include features of Claim 22.

	A review of the cite, however, defines a “high binder” as:
““high binder” refers to an individual who exhibits a predetermined percentage of a particular immune cell population that binds exogenously provided β-glucan. The immune cell population used to determine whether an individual is a “high binder” or a “low binder” can be, for example, polymorphonuclear lymphocytes (PMNs) or monocytes. An individual can be considered a “high binder” if at least 10% of the PMNs or monocytes in a blood sample from the individual bind exogenously provided 
β-glucan…” (emphasis added).

Note “…10% of the PMNs or monocytes…”, not “…10% of total immune cells in the sample” as claimed.
	

9.	No claim is allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 5/08/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644